Citation Nr: 0900041	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate cancer status post-radical prostatectomy, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION


The veteran had active duty in the U.S. Marine Corps from 
January 1964 to January 1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina, which reduced the rating for the veteran's service-
connected prostate cancer status post-radical prostatectomy 
from 100 percent to 40 percent under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code 7528.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was diagnosed with prostate cancer in November 
1998.  The veteran underwent a VA examination in March 2004.  
It was noted that the veteran had a rising prostatic-specific 
antigen level, likely indicating a local failure.  The 
veteran underwent external beam radiation therapy.  The 
examiner noted that his last prostatic-specific antigen level 
was undetectable.  A PSA level in May 2001 was 0.1.  In 
August 2001, the veteran's PSA read zero.  The veteran 
underwent another VA examination in October 2006.  The 
veteran's PSA was 0.2.  The examiner noted that the rising 
PSA indicated a likely local recurrence.  He stated that the 
veteran underwent external beam radiation treatment and that 
he would need to be followed for the next two to three years 
to determine how well he responded to the radiation 
treatment.  A February 2007 VA treatment record showed an 
elevated PSA level.  

In May 2007, the VA examiner provided an addendum to the 
October 2006 VA examination.  He stated that:

[The veteran] underwent a radical retropubic 
prostatectomy and had a rising prostate specific 
antigen following and, thus, did have local 
recurrence.  He has had external beam radiation 
treatment, and his last prostate specific antigen 
was 0.196 in August 2006.  This would indicate that 
he possibly had a favorable result to radiation.  
He will be at high risk for recurring again, but I 
cannot state without resulting to mere speculation 
whether he has prostate cancer recurrence at this 
point.

In December 2007, however, the veteran's PSA increased to 
0.3.  His representative asserted in a recently received 
written argument that a remand was warranted to afford the 
veteran an examination to determine the current level of 
severity as the veteran's condition has become worse since 
the October 2006 VA examination.  (See the April 2008 
Statement of Accredited Representative).  The Board agrees 
that a VA examination is indicated to determine the current 
status of the veteran's postoperative prostate cancer, to 
include whether there has been any recurrence, and to 
evaluate the severity of any residuals (e.g., voiding 
dysfunction) that may be present.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran for 
the purpose of obtaining any VA or non-VA 
treatment records that may be available 
relating to evaluation or treatment for 
postoperative residuals of prostate 
cancer.  After obtaining any necessary 
consent from the veteran, any identified 
records should be secured and associated 
with the claims file. 
 
2.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
for the purpose of determining the 
current status of his service-connected 
postoperative prostate cancer.  Following 
a review of all of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether there has been a recurrence of 
the prostate cancer and, if not, identify 
the predominant postoperative residuals 
(i.e., voiding or renal dysfunction).  
The examiner must also report all 
symptoms, signs or functional impairment 
attributable to the veteran's prostate 
cancer or treatment for same.  See 38 
C.F.R. § 4.115a. 
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim. 
 
4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




